$10
Appeal Ordered Withdrawn and Opinion issued March 15,2000




                                            In The

                                  Court of Appeals
                        Jfftftlj district of Stexas at Dallas
                                     No. 05-98-01978-CR




                           JAMES GREGORY SHARP, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                     On Appeal from the County Criminal Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. MA98-48274



                              OPINION PER CURIAM

                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R APP. P. 47
                                        Fifth Court of Appeals
                                      Case Attorney Address List
                                                                                  Page:   1
                                                                   Date Printed: 03/15/2000


                     Case Number: 05-98-01978-CR Date Filed: 11/25/1998

Style: Sharp, James Gregory
       v.

       The State of Texas

Trial Judge:            Pruitt, Jim
Trial c2ReP0fter: COUNTY CRIMINAL COURT NO 2Trial County:                     DALLAS
APP Joseph J. Padian
        ATT 000788155
        Attorney At Law
        5646 Milton, Suite 950
        Dallas, Tx 75206
        Phone 214/363-4848
        Fax 214/739-1419

 STA William T. (Bill) Hill, Jr.
        ATT 009669000
        ATTN: APPELLATE SECTION
        Frank Crowley Courts Bldg., 10th FL
            133 N. Industrial Blvd. LB 19
            Dallas, TX 75207
            Phone 214/653-3845
            Fax